DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/2/2020 for application number 16/508,867. 
Claims 22-28, 30-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite the client is configured to deserialize first dashboard data, databinding, and generate graphics. The cited portions of the specification – paragraphs 61-70 and figs. 3, 4, and 9 do not disclose 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites, “the first dashboard data.” This limitation lacks antecedent basis, and it is unclear if it meant to depend on “the first dashboard image data,” or if it supposed to be a different element. For the purposes of prior art examination, the Examiner assumes, “the first dashboard image data,” was intended.
Claims 32 and 34 contains the trademark/trade name “JavaScript”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In web scripting language and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilicki et al. (Pub. No. 2011/0061013) in view of Pecoraro et al. (9,430,195).

In reference to claim 22, Bilicki teaches a method for generating a dashboard for display on a remote computing device, the method comprising: receiving, by a server computer, a dashboard generation request from the remote computing device (metrics requested, para. 0061, fig. 4), deriving, by the server, based on the received dashboard request, a plurality of key performance indicator or metric values from a business database (plurality of KPIs are generated, para. 0061-62, 0029); deriving, by the server, first dashboard image data corresponding to the key performance indicator or metric values from a business database (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025), the first dashboard image data comprising a serialized definition of the requested dashboard and graphical controls in a first format (generated dashboard is transmitted over network, 0027; by definition the dashboard data is serialized, see Serialization NPL attached to OA of 4/2/2020), generating, by the server, a dashboard web page comprising the dashboard image data (dashboard can be web page, para. 0059-60; figs. 2-3).
However, Bilicki does not explicitly teach deserializing, by the server, the first dashboard data into first in-memory dashboard objects; data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard objects; rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data, the second dashboard image data being in a second format.
Pecoraro teaches deserializing, by the server, the first dashboard data into first in-memory dashboard objects (stored graphics templates are read in and processed, col. 7, lines 22-47); data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard objects (templates are data-bound, and turned into second dashboard objects, col. 7, lines 45-58; col. 8, lines 10-27; col. 3, lines 42-62); rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data, the second dashboard image data being in a second format (SVG graphic can be output, col. 7, lines 45-58; col. 8, lines 10-27).

One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image generation of Pecoraro because it provides a way of dynamically generating dashboard image data (Pecoraro, col. 2, lines 57-59).
In reference to claim 23, Bilicki further teaches the method of claim 22, wherein the dashboard web page is accessed by the remote computing device (remote client, para. 0059, 81).
In reference to claim 24, Bilicki further teaches the method of claim 22, wherein the dashboard generation request is communicated via the Internet (para. 0080).
In reference to claim 25, Pecoraro further teaches the method of claim 22, wherein the first dashboard image data corresponds to a graphics platform (DSG format, col. 8, lines 10-12).
In reference to claim 26, Bilicki further teaches the method of claim 22, wherein the first dashboard image data comprises at least one graphical object (see graphical objects 208, 210, and 212, fig. 2).
In reference to claim 27, Pecoraro further teaches the method of claim 22, wherein the second dashboard image data corresponds to a web browser format (SVG, col. 8, lines 20-27).
	

Claim 28 and 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilicki et al. (Pub. No. 2011/0061013) in view of Pecoraro et al. (9,430,195) and Fisher et al. (Pub. No. 2011/0292072).

In reference to claim 28, Bilicki teaches a method (para. 0077) for generating interactive and scalable dashboards on a server computer for concurrent access on a first client device and a second client device (servers 110 and 120, see fig. 1, can create dashboards for PCs and mobile devices, para. , the method comprising: receiving, by the server, a first dashboard generation request from the first client device (metrics requested, para. 0061, fig. 4), and wherein the first client device comprises a first web browser that supports an interactive and scalable graphics platform (web interface, para. 0059); deriving, by the server, a first plurality of key performance indicator or metric values from a business database upon receiving the first dashboard generation request (plurality of KPIs are generated, para. 0061-62, 0029); determining, by the server, first dashboard data corresponding to the key performance indicator or metric values corresponding to the first dashboard generation request (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025), wherein the first dashboard data comprises serialized definitions of the requested dashboard and first graphical controls; deserialize the first dashboard data into first in-memory dashboard objects (reading data from database, para. 0025, is by definition deserializing, see Serialization NPL attached to Non-Final Rejection of 4/2/2020); data-bind the first in-memory dashboard objects and generate first dashboard image data that corresponds to the first dashboard data and comprises first graphics data that can be displayed in the first web browser (generated dashboard is transmitted over network for display in browser, 0027); generate an interactive web page comprising the first dashboard image data for display in a web browser that supports the graphics platform on the first client device (dashboard can be web page, para. 0059-60; figs. 2-3); receiving, by the server, a second dashboard generation request from the second client device, wherein the second client device comprises a second web browser that does not support the graphics platform (mobile device can also display interface, but require adaptation for more limited capabilities, para. 0060); deriving a second plurality of key performance indicator or metric values from a business database upon receiving the second dashboard generation request; determining second dashboard data corresponding to the key performance indicator or metric values corresponding to the second dashboard generation request, wherein the second dashboard data comprises serialized definitions of the requested second dashboard and second graphical controls; deserializing the second dashboard data into second in-memory dashboard objects; generating graphic elements from the second in-memory dashboard objects, wherein the graphic elements correspond to the second dashboard data and can be displayed in the second web browser; generating an interactive web page comprising the graphic elements for display in the second web browser on the second client device (it would be obvious that the above process for displaying KPI in a browser on a PC would be repeated for the mobile device, para. 0059-60).
However, Bilicki does not explicitly teach data-binding, by the server, the second in-memory dashboard objects into third in-memory dashboard objects: rendering, by the server, the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data.
Pecoraro teaches data-binding, by the server, the second in-memory dashboard objects into third in-memory dashboard objects (stored graphics templates are read in and processed, col. 7, lines 22-47): rendering, by the server, the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard, wherein the content corresponds to the second dashboard data (templates are data-bound, and turned into second dashboard objects, col. 7, lines 45-58; col. 8, lines 10-27; col. 3, lines 42-62; and SVG graphic can be output, col. 7, lines 45-58; col. 8, lines 10-27).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image generation as taught by Pecoraro.

However, Bilicki and Pecoraro do not explicitly returning, by the sever, the first dashboard data to the first client device, wherein upon receiving the first dashboard data, the first client device is configured to: deserialize and data-bind; and teach a standard and at least one other standard.
Fisher teaches returning, by the sever, the first dashboard data to the first client device (server can send visualization data to client, para. 0025, fig. 1), wherein upon receiving the first dashboard data, the first client device is configured to: deserialize, data-bind, and render (client side deserializes chart data, para. 0037, data-binds and renders, para. 0027-32); and teach a graphics standard and at least one other standard (HTML and Javascript, para. 0020).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Pecoraro, and Fisher before the time of invention, to modify the rendering as disclosed by Bilicki to include client-side rendering as taught by Fisher.
One of ordinary skill in the art would be motivated to modify the rendering of Bilicki to include the client-side rendering of Fisher because it allows rendering and interaction even when offline, (Fisher, para. 0015-16).
	
In reference to claim 30, Bilicki teaches a system (fig. 1) comprising: a processor and a memory, the processor configured to execute instructions of one or more application modules, the execution of the one or more application modules causing the processor to: receive a first dashboard generation request from a first client device (metrics requested, para. 0061, fig. 4), the first client device comprising a first web browser that supports an interactive and scalable graphics platform (web interface, para. 0059); derive a first plurality of key performance indicator or metric values from a business database in response to receiving the first dashboard generation request (plurality of KPIs are determine first dashboard data corresponding to the key performance indicator or metric values corresponding to the first dashboard generation request (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025), the first dashboard data comprising serialized definitions of the requested dashboard and first graphical controls; deserialize the first dashboard data into first in-memory dashboard objects (reading data from database, para. 0025, is by definition deserializing, see Serialization NPL attached to Non-Final Rejection of 4/2/2020); data bind the first in-memory dashboard objects and generating first dashboard image data that corresponds to the first dashboard data and comprises first graphics data that can be displayed in the first web browser (generated dashboard is transmitted over network for display in browser, 0027; by definition the dashboard data is serialized, NPL attached to Non-Final Rejection of 4/2/2020); generate an interactive web page comprising the first dashboard image data for display in the first web browser on the first client device (dashboard can be web page, para. 0059-60; figs. 2-3); receive a second dashboard generation request from a second client device, the second client device comprising a second web browser that does not support the graphics platform (mobile device can also display interface, but require adaptation for more limited capabilities, para. 0060); derive a second plurality of key performance indicator or metric values from a business database upon receiving the second dashboard generation request; determine second dashboard data corresponding to the key performance indicator or metric values corresponding to the second dashboard generation request, wherein the second dashboard data comprises serialized definitions of the requested second dashboard and second graphical controls; deserialize the second dashboard data into second in-memory dashboard objects; generate graphic elements from the second in-memory dashboard objects, wherein the graphic elements correspond to the second dashboard data and can be displayed in the second web browser; and generate an interactive web page comprising the graphic elements for display in the second web browser on the second client device (it would be 
However, Bilicki does not explicitly teach data-bind the second in-memory dashboard objects into third in-memory dashboard objects: render the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data.
Pecoraro teaches data-bind the second in-memory dashboard objects into third in-memory dashboard objects (stored graphics templates are read in and processed, col. 7, lines 22-47): render the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data (templates are data-bound, and turned into second dashboard objects, col. 7, lines 45-58; col. 8, lines 10-27; col. 3, lines 42-62; and SVG graphic can be output, col. 7, lines 45-58; col. 8, lines 10-27).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image generation as taught by Pecoraro.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image generation of Pecoraro because it provides a way of dynamically generating dashboard image data (Pecoraro, col. 2, lines 57-59).
However, Bilicki and Pecoraro do not explicitly return the first dashboard data to the first client device, wherein upon receiving the first dashboard data, the first client device is configured to: deserialize and data-bind; and teach a graphics standard and at least one other standard.
Fisher teaches return the first dashboard data to the first client device (server can send visualization data to client, para. 0025, fig. 1), wherein upon receiving the first dashboard data, the first client device is configured to: deserialize, data-bind, and render (client side deserializes chart data, para. 0037, data-binds and renders, para. 0027-32); and teach a graphics standard and at least one other standard (HTML and Javascript, para. 0020).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Pecoraro, and Fisher before the time of invention, to modify the rendering as disclosed by Bilicki to include client-side rendering as taught by Fisher.
One of ordinary skill in the art would be motivated to modify the rendering of Bilicki to include the client-side rendering of Fisher because it allows rendering and interaction even when offline, (Fisher, para. 0015-16).
In reference to claim 31, Fisher further teaches the method of claim 28, wherein the at least one other standard comprises HTML standard (HTML, para. 0020).
In reference to claim 32, Fisher further teaches the method of claim 28, wherein the at least one other standard comprises JavaScript standard (Javascript, para. 0020).
In reference to claim 33, Fisher further teaches the system of claim 30, wherein the at least one other standard comprises HTML standard (HTML, para. 0020).
In reference to claim 34, Fisher further teaches the system of claim 30, wherein the at least one other standard comprises JavaScript standard (Javascript, para. 0020).

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-28 and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Colton which teaches format conversion and Margulies which teaches KPI dashboards.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANDREW T CHIUSANO/Examiner, Art Unit 2174